Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-3-2008

Ayers v. Campbell
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4363




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Ayers v. Campbell" (2008). 2008 Decisions. Paper 1479.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1479


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-107                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 07-4363


                                 WILLIAM AYERS,
                                                      Appellant

                                           v.

                  ORESSA CAMPBELL, DECTIVE LESTRANGE,
                            MIKE LEHUTSKY




                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                            (D.C. Civil No. 07-cv-01707)
                    District Judge: Honorable William J. Nealon


        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 17, 2008

             Before:   AMBRO, FUENTES and JORDAN, Circuit Judges

                            (Opinion filed: March 3, 2008)


                                       OPINION


PER CURIAM

      William Ayers is a prisoner confined at the Mahoney State Correctional Institution

(“SCI Mahoney”) in Frackville, Pennsylvania. Proceeding in forma pauperis (“IFP”),
Ayers filed a civil rights lawsuit under 42 U.S.C. § 1983 alleging denial of due process

during his prison misconduct hearing and challenging his subsequent removal from the

general prison population and placement into the Restricted Housing Unit (RHU). The

District Court dismissed Ayers’s complaint as meritless under 28 U.S.C. § 1915(e)(2)(B)(

i ). We have jurisdiction pursuant to 28 U.S.C. § 1291. If an appeal presents no

substantial question, we will summarily affirm the District Court’s order. See Third

Circuit I.O.P. 10.6.

       Because we write for the parties, we state only the facts essential to our decision.

The prison instituted misconduct proceedings against Ayers for sending to Oressa

Campbell, his court-appointed lawyer, a letter in which he threatened to harm or kill her.

Campbell forwarded the letter to the Wayne County District Attorney’s Office, which, in

turn, informed the Lieutenant at SCI-Mahoney of Ayers’s written terroristic threats

against his attorney. At his misconduct hearing, Ayers requested that the Hearing

Examiner inform him of the “crime of violence” that he was being charged with and to

authenticate the letter in question. The Hearing Examiner allegedly replied, “I don’t

know but I find you guilty, take it up on appeal.”

       Ayers denies threatening to harm or kill his attorney in the letter. He argues that

he was denied due process because he was not given the right to face his accusers, to see

a copy of the letter, and to provide witnesses or other evidence on his behalf. Because he

was found guilty at his misconduct hearing, Ayers received a sanction of eight months in



                                              2
the RHU, as well as the termination of his prison job, opportunity for parole and family

visitation privileges. Ayers also alleges that this confinement in the RHU caused him to

develop a mental illness that must now be treated with medication.

       These consequences of the misconduct hearing do not rise to the level of an

“atypical and significant hardship . . . in relation to the ordinary incidents of prison life,”

and, thus, do not give rise to procedural due process concerns. Sandin v. Conner, 515
U.S. 472, 484 (1995); see Griffin v. Vaughn, 112 F.3d 703, 706 (3d Cir. 1997)(finding

that an inmate’s placement for fifteen months in administrative custody was not an

atypical or significant deprivation).1 Ayers complains that he was not permitted to see

the evidence against him or to call any witnesses. Insofar as he argues that the prison’s

failure to comply with state procedures violates due process, he states no claim, because

state procedures on their own do not afford prisoners a due process liberty interest. See,

e.g., Rodriguez v. McLoughlin, 214 F.3d 328, 339 (2d Cir. 2000). Moreover, due process

violations are neither triggered by the loss of a prison job, see Bryan v. Werner, 516 F.2d
233, 240 (3d Cir. 1975), nor by the loss of the possibility for parole, see Burkett v. Love,

89 F.3d 135, 139 (3d Cir. 1996). Finally, to the extent that Ayers asserts an Eight

Amendment argument for cruel and unusual punishment on the grounds that his



   1
     Additionally, the District Court correctly noted that Ayers neither asserts, nor does
the record reflect that his period of confinement was extended as a result of the
misconduct proceedings. Furthermore, Ayers does not assert that the misconduct
proceedings were instituted against him in retaliation for exercising a protected right.
Accordingly, the prison’s actions did not violate Ayers’s due process rights.

                                               3
confinement in the RHU caused his present mental health condition, such an argument

cannot succeed where he has put forth no allegations or evidence that he was denied basic

human needs such as food, clothing, shelter, sanitation, medical care, or personal safety.

Griffin v. Vaughn, 112 F.3d 703, 709 (3d Cir. 1997).

       Because this appeal presents no substantial question, we will summarily affirm the

District Court’s order. See Third Cir. LAR 27.4 and I.O.P. 10.6. Ayers’s motion for

appointment of counsel is denied.




                                             4